Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 02/17/2021 and 02/17/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claims 1, 16, 22, and 35 – how the clamping of the latch relates to the lock/unlock position of the door,
 “at least one latch is configured to clamp onto the plate” in claims 2, 16, 22, and 35,
“the plate includes raised central portion” in claim 3,
“the at least two elongated slots are positioned on the plate such that, when the plate is positioned at the door lock, the at least two elongated slots are angled with respect to a vertical axis of the plate” in claim 5,
“wing latch” in claims 11-15, and 19, 
“at least one wing latch rotatably coupled to the housing” in claim 12, and  
“wing latch in the clamping position” in claim 15, 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
(1)   The abstract of the disclosure is objected to because the abstract may not include other parts of the application or materials. Abstract of 09/18/2020 shows number 122 at the top of the page. Appropriate correction is required. See MPEP 608.01 (b). 

(3)  The specification is silent about the limitation “at least one latch is configured to clamp onto the plate” as recited in claims 2, 16, 22, and 35. Appropriate correction is required.  
(4)  The specification is silent about the limitation “the plate includes raised central portion” as recited in claim 3. Appropriate correction is required. 
(5) The specification is silent about the limitation “the plurality of holes comprises at least two elongated slots” as recited in claims 4-5, and 20-21. Appropriate correction is required. 
(6) The specification is silent about the limitation “the at least two elongated slots are positioned on the plate such that, when the plate is positioned at the door lock, the at least two elongated slots are angled with respect to a vertical axis of the plate” as recited in claims 5 and 21. Appropriate correction is required. 
(7) The specification is silent about the limitation “the at least one wing latch has a shape that, when the wing latch is in the clamping position, forms a continuous shape with a shape of at least a portion of the housing proximate to where the wing latch is rotatably coupled to the housing” as recited in claim 14. Appropriate correction is required.
(8) The specification is silent about the limitation “the housing has a cylindrical shape; and each wing latch of the at least one wing latch has a shape that is at least partially curved such that, when the wing latch is in the clamping position, the wing latch 
(9)  The specification is silent about the limitation “a lock driver” as recited in claims 16-18. Appropriate correction is required.
(10)  The specification is silent about the limitation “positioning the housing over the plate includes moving the housing toward the door in a direction perpendicular to a plane of the door” as recited in claim 25. Appropriate correction is required. 
(11) The specification is silent about the limitation “moving the at least one latch to the clamping position moves the housing solely in the direction perpendicular to the plane of the door” as recited in claim 28. Appropriate correction is required.  
(12) The specification is silent about the limitation “the housing is configured to fit over the plate by moving the door lock device toward the door in a direction perpendicular to a plane of the door without moving the door lock device housing in a direction parallel to the plane of the door when the at least one latch is in the disengaged position” as recited in claim 35, last paragraph. Appropriate correction is required. 
(13) The specification is silent about the reference numeral 35 in Figures 9D, 10A-C, 11B 

Claim Objections
Claim 2 recites “a plate including a plurality of holes to receive at least one screw to secure the plate the door lock of the door.” It should be read as “a plate including a to the door lock of the door” to clearly define invention. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “an apparatus to be coupled to a door having a housing, motor, wireless communication, latch, clamping of the latch removably couple the housing to the door.” It is unclear how the removable coupling of the housing to the door locks and unlocks the door. Appropriate correction is required.  
Claim 14 recites “the at least one wing latch has a shape that, when the wing latch is in the clamping position, forms a continuous shape with a shape of at least a portion of the housing proximate to where the wing latch is rotatably coupled to the housing.” The meaning of continuous shape is not clear. Is the wing latch a separate part attached to the housing? Appropriate correction is required. 
Claim 16 requires “a kit with plate, lock driver, housing, latch, clamping of the latch to the plate, coupling the housing to the door.” It is unclear how the removable 
Claim 23 requires “a plate, an adapter, a housing, a motor, a latch, clamping position attaches the housing to the plate.” It is unclear how the removable coupling of the housing to the door locks and unlocks the door. Appropriate correction is required.  
Claim 35 requires “an apparatus to be coupled to a door having a housing, a plate positioned in the housing, a latch, clamping the latch to the plate, coupling the housing to the door.” It is unclear how the removable coupling of the housing to the door locks and unlocks the door. Appropriate correction is required.  
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Allowable Subject Matter
Claims 1-35 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675